                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF VIRGINIA
                                     Richmond Division

RAYMOND TIEDE,                            )
                                          )
                  Petitioner,             )
      v.                                  )                   No. 3:19cv589
                                          )
JEFFREY CRAWFORD, et al.,                 )
                                          )
                  Respondents.            )
__________________________________________)

                           ROSEBORO NOTICE TO PETITIONER

       Contemporaneously with the service of this Notice, Respondents, by counsel, have filed

and served pleadings entitled Respondents’ Renewed Motion to Dismiss the Petition for Writ of

Habeas Corpus or, in the Alternative, for Summary Judgment under Rule 12(b)(6) and Rule

56(c) and Response and Memorandum in Support of Renewed Motion to Dismiss or, in the

Alternative, Motion for Summary Judgment. Pursuant to the requirements of Roseboro v.

Garrison, 528 F.2d 309 (4th Cir. 1975), and Local Rule 7(K) of the United States District Court

for the Eastern District of Virginia, the Petitioner is notified and warned that:

       1.      Under the above Local Rule, the Petitioner is notified that he is entitled to file a

response opposing Respondents’ motions. Under the Local Rule, any such response must be filed

within twenty-one (21) days of the date on which Respondents’ motions were filed.

       2.      The Court possesses the authority to dismiss this action or enter judgment in favor

of Respondents in this action on the basis of Respondents’ motions if you do not file a response.

If the Court dismisses this action or enters judgment for Respondents, the case will be concluded

and the Court will have decided this case against the Petitioner.




                                                  1
       3.      In any response you file, you must identify all facts stated by Respondents with

which you disagree and must set forth your version of the facts by offering affidavits (written

statements signed before a notary public and under oath) or by filing sworn statements (bearing a

certificate that is signed under penalty of perjury) of your own and of any other witness and/or

by submitting other responsive materials, as appropriate.

       You are also entitled to file a legal brief in opposition to the one filed by Respondents.

You are further reminded that no pleadings or other documents submitted by you will be filed by

the clerk unless you also attach a certificate of service stating that you have served or will serve

copies thereof upon undersigned counsel for Respondents. The certificate of service shall show

the date and manner of service. See Rule 5 of the Federal Rules of Civil Procedure.



Dated: October 27, 2020                               Respectfully submitted,

                                                      G. ZACHARY TERWILLIGER
                                                      UNITED STATES ATTORNEY

                                               By:    /s/
                                                      Jonathan T. Lucier
                                                      VSB No. 81303
                                                      Attorney for Respondents
                                                      Office of the United States Attorney
                                                      919 East Main Street, Suite 1900
                                                      Richmond, Virginia 23219
                                                      Telephone: (804) 819-5400
                                                      Fax: (804) 771-2316
                                                      Email: jonathan.lucier@usdoj.gov




                                                  2
                                 CERTIFICATE OF SERVICE

       I certify that on October 27, 2020, I electronically filed the foregoing with the Clerk of
Court using the CM/ECF system, and served the Petitioner, who is a non-ECF user, by
depositing a true copy of the same in the U.S. mail in a prepaid envelope addressed as follow:

       Raymond Tiede
       AXXXXXXXX
       Farmville Detention Center
       508 Waterworks Road
       Farmville, VA 23901




                                                      /s/
                                                      Jonathan T. Lucier
                                                      VSB No. 81303
                                                      Attorney for Respondents
                                                      Office of the United States Attorney
                                                      919 East Main Street, Suite 1900
                                                      Richmond, Virginia 23219
                                                      Telephone: (804) 819-5400
                                                      Fax: (804) 771-2316
                                                      Email: jonathan.lucier@usdoj.gov




                                                 3
